          Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 1 of 34



 1   Timothy J. Becker (MN Bar No. 256663)
     tbecker@johnsonbecker.com
 2   Jacob R. Rusch (MN Bar No. 391892)
 3   jrusch@johnsonbecker.com
     JOHNSON BECKER, PLLC
 4   444 Cedar Street, Suite 1800
     St. Paul, Minnesota 55101
 5   Telephone: (612) 436-1800
     Fax: (612) 436-1801
 6
 7   Trial Counsel for Plaintiffs

 8   (Additional Counsel Listed On Signature Page)
 9                              UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA

11
     PHILLIP FLORES and DARAH DOUNG,                     Case No. 3:12-cv-05790-JST
12   individually and on behalf of all similarly
     situated individuals,                               Assigned for all purposes to the Honorable Jon
13
                                                         S. Tigar
14                  Plaintiffs,
     v.                                                  NOTICE OF UNOPPOSED MOTION FOR
15                                                       APPROVAL OF JOINT STIPULATION OF
     TFI INTERNATIONAL INC., a Foreign                   SETTLEMENT; ATTORNEYS’ FEES AND
16   Corporation, F/K/A TRANSFORCE INC., a               COSTS; MEMORANDUM IN SUPPORT
     Foreign Corporation, and TFORCE FINAL
17   MILE, LLC, a Foreign Limited Liability
     Company, F/K/A TF FINAL MILE, LLC, a                This Document Relates to All Cases.
18   Foreign Limited Liability Company, F/K/A
     DYNAMEX OPERATIONS EAST, LLC, a                     Complaint Filed:     November 9, 2012
19   Foreign Limited Liability Company, F/K/A            Date:                November 15, 2018
     DYNAMEX OPERATIONS EAST, INC., a                    Time:                2:00 p.m.
20   Foreign Corporation,                                Courtroom:           9 – 19th Floor
21
                    Defendants,
22
23
24
25
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF JOINT STIPULATION
                                                     i                       CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 2 of 34



 1                                                          TABLE OF CONTENTS
 2   TABLE OF CONTENTS .................................................................................................................... i
 3   TABLE OF AUTHORITIES ............................................................................................................. ii
 4   OTHER AUTHORITIES ....................................................................................................................v
 5   NOTICE OF UNOPPOSED MOTION FOR APPROVAL OF JOINT STIPULATION ............1
 6   I.      BACKGROUND OF THE LITIGATION TO DATE.............................................................2
 7           A.      The Wage-and-Hour Claims ..............................................................................................2
 8           B.      Discovery and Motion Practice...........................................................................................2
 9                   1.      Round One—Bellwether Trials for CMO No. 2 and Summary Judgment ..................3
10                   2.      Round Two—Tranche 1 ..............................................................................................4
11           C.      Three Separate Mediation Sessions and Resolution .........................................................5
12   II.       THE PROPOSED SETTLEMENT ........................................................................................5
13           A.      An Overview of the MSA’s Terms and Conditions Including the Claim Share and
                     Allocation Plan....................................................................................................................6
14
15           B.      Participating Drivers’ Rights and Privileges .....................................................................7

16           C.      Implementation of the Settlement, Withdraw Right, and the Effective Date .................10

17   ARGUMENT ......................................................................................................................................11
18   I.      THE JOINT SETTLEMENT COMPORTS WITH THE REQUIREMENTS OF LYNN’S
             FOODS .......................................................................................................................................12
19
20           A.      The Settlement is a Direct Result of Vigorously Contested Litigation............................12

21           B.      The Settlement is a Fair and Reasonable Resolution of a Bona Fide Dispute ..............13

22                   1.      The Plaintiffs’ range of possible recovery ................................................................13

23                   2.      The stage of proceedings and amount of discovery completed.................................14

24                   3.      The seriousness of the litigation risks faced by the parties ......................................15

25                   4.      The scope of any release provision in the settlement agreement ..............................16

26                   5.      The experience and views of counsel and the opinion of participating plaintiffs .....17

27                   6.      The possibility of fraud or collusion .........................................................................18

28
      UNOPPOSED MOTION FOR APPROVAL
      OF JOINT STIPULATION
                                                                             i                                     CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 3 of 34



 1   II.    THE COURT SHOULD APPROVE THE PROCESS TO ADJUDICAT THE CLAIMS
            OF ABSENTEE DRIVERS......................................................................................................19
 2
 3   III. PLAINTIFFS’   REMAINING                      ATTORNEYS’                      FEES            AND            COSTS               ARE
          REASONABLE .........................................................................................................................21
 4
            A.      Plaintiffs are Entitled to Attorneys’ Fees and Costs Under the FLSA and the Court
 5                  Should Use the Lodestar Method to Determine the Reasonableness of Attorneys’ Fees
                    Not Subsumed Within the May 17, 2018 Order ...............................................................23
 6
 7          B.      Plaintiffs’ Counsel’s Requested Lodestar Not Subsumed in the May 17, 2018 Order is
                    Reasonable ........................................................................................................................24
 8
                       1.      Work performed that was removed from the original fee petition .........................24
 9
10                     2.      Continued litigation of the Action ..........................................................................25

11   CONCLUSION ..................................................................................................................................25
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF JOINT STIPULATION
                                                                           ii                                   CASE NO. 3:12-CV-05790-JST
            Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 4 of 34



 1                                                          TABLE OF AUTHORITIES
 2   CASES
 3   Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728 (1981) .................................................11
 4   Blum v. Stenson, 465 U.S. 886 (1984) .................................................................................................21
 5   Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465 (9th Cir. 1983), abrogated on other grounds
     by Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528 (1985) ................................................22
 6
 7   Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep't of Health & Human Res., 532 U.S. 598
     (2001) ...................................................................................................................................................24
 8
     Ching v. Siemens Industry, Inc., No. 11-cv-04838-MEJ, 2014 WL 2926210 (N.D. Cal. June 27, 2014)
 9   ..............................................................................................................................................................15
10
     City P’ship Co. v. Atl. Acquisition Ltd. P’ship., 100 F.3d 1041 (1st Cir. 1996)..................................18
11
     Dunn v. Teachers Ins. & Annuity Ass'n of Am., No. 13-cv-05456-HSG, 2016 WL 153266 (N.D. Cal.
12   Jan. 13, 2016) .......................................................................................................................................23

13   Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015 (9th Cir. 2012) ..............................................22
14   Fulton v. TLC Lawn Care, Inc., No. 10-cv-2645-KHV, 2012 WL 1788140 (D. Kan. May 17,
15   2012) ....................................................................................................................................................21

16   Gamble v. Boyd Gaming Corp., No. 2:13-cv-01009-JCM-PAL, 2015 U.S. Dist. LEXIS 107279 (D.
     Nev. Aug. 13, 2015).............................................................................................................................21
17
18   Gambrell v. Weber Carpet, Inc., No. 10-2131-KHV, 2012 WL 162403 (D. Kan. Jan. 19, 2012) ..........
     ..............................................................................................................................................................21
19
     Gonzalez v. Fallanghina, LLC, Case No. 16-cv-1832-MEJ, 2017 WL 1374582 (N.D. Cal. Apr. 17,
20   2017) ..............................................................................................................................................11, 13
21
     Hensley v. Eckerhart, 461 U.S. 424 (1983) .........................................................................................21
22
     Holyfield v. F.P. Quinn & Co., No. 90 C 507, 1991 U.S. Dist. LEXIS 5293, 1991 WL 65928 (N.D. Ill.
23   Apr. 22, 1991) ......................................................................................................................................22

24   Howe v. Hoffman-Curtis Partners Ltd., LLP, 215 Fed. Appx. 341 (5th Cir. 2007) ............................22
25   James v. Wash Depot Holdings, Inc., 489 F. Supp. 2d 1341 (S.D. Fl. May 14, 2007) .......................21
26   Jennings v. Open Door Marketing, LLC, Case No. 15-cv-04080-KAW, 2018 WL 4773057 (N.D. Cal.
     Oct. 3, 2018) .................................................................................................................................. 14-17
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF JOINT STIPULATION
                                                                                 iii                                     CASE NO. 3:12-CV-05790-JST
            Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 5 of 34



 1   Linney v. Cellular Alaska P’ship, 151 F.3d 1234 (9th Cir. 1998) .......................................................15
 2   Lucio-Cantu v. Vela, 239 Fed. Appx. 866 (5th Cir. 2007) ..................................................................21
 3   Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982) .................................. 11-12
 4   Mendoza v. Valley Park Apartments, Inc., No. 13-cv-00002-PAB-KMT, 2014 WL 984687 (D. Colo.
     Mar. 13, 2014)......................................................................................................................................21
 5
 6   Newhouse v. Robert's Ilima Tours, Inc., 708 F.2d 436 (9th Cir. 1983). ..............................................23

 7   Otey v. Crowdflower, Inc., Case No. 12-cv-5524-JST, 2015 WL 6091741 (N.D. Cal. Oct. 16,
     2015) ..............................................................................................................................................11, 24
 8
     Rodriguez v. W. Publ’g Corp., 563 F.3d 948 (9th Cir. 2009) ........................................................15, 17
 9
     Selk v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164 (S.D. Cal. 2016) .................15, 16, 18
10
     Slezak v. City of Palo Alto, Case No. 16-cv-3224-LHK, 2017 WL 2688224 (N.D. Cal. June 22, 2017)
11   ...................................................................................................................................................... passim
12
     Thomas v. California Victim Comp. Program, No. 16-cv-07653-JLS-RAO, 2017 WL 1508558 (C.D.
13   Cal. Mar. 13, 2017), report and recommendation adopted, No. 16-cv-07653-JLS-RAO, 2017 WL
     1505590 (C.D. Cal. Apr. 24, 2017)......................................................................................................20
14
     Thompson v. Costco Wholesale Corp., No. 14-cv-2778-CAB-WVG, 2017 WL 1957552, at *9 (S.D.
15   Cal. May 11, 2017) ........................................................................................................................ 20-21
16
     Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1047, 194 L. Ed. 2d 124 (2016).........................14
17
     Wales v. Jack M. Berry, Inc., 192 F. Supp. 2d 1313 (M.D. Fl. Dec. 21, 2001) ...................................21
18
     Woolley v. Ygrene Energy Fund, Inc., No. 17-cv-01258-LB, 2018 WL 558938 (N.D. Cal. Jan. 25, 2018)
19   ..............................................................................................................................................................21
20   Wright v. U-Let-Us Skycap Servs., Inc., 648 F.Supp. 1216 (D. Colo. 1986) .......................................21
21
22
23
24
25
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF JOINT STIPULATION
                                                                                 iv                                      CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 6 of 34



 1   OTHER AUTHORITIES
 2   Fair Labor Standards Act, 29 U.S.C. § 216(6)...........................................................................2, 12, 23
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF JOINT STIPULATION
                                                                  v                               CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 7 of 34



 1         NOTICE OF UNOPPOSED MOTION FOR APPROVAL OF JOINT STIPULATION
 2            PLEASE TAKE NOTICE that on November 15, 2018, at 2:00 p.m., at the San Francisco
 3   Courthouse, Courtroom 9 – 19th Floor, Plaintiffs Philip Flores and Darah Doung (collectively with
 4   the Opt-in Plaintiffs, “Plaintiffs”) will move this Court for an Order Granting Plaintiffs’ Unopposed
 5   Motion for Approval of Joint Stipulation of Settlement, and Attorneys’ Fees and Costs against TFI
 6   INTERNATIONAL INC., a Foreign Corporation, F/K/A TRANSFORCE INC., a Foreign
 7   Corporation, and TFORCE FINAL MILE, LLC, a Foreign Limited Liability Company, F/K/A TF
 8   FINAL MILE, LLC, a Foreign Limited Liability Company, F/K/A DYNAMEX OPERATIONS
 9   EAST, LLC, a Foreign Limited Liability Company, F/K/A DYNAMEX OPERATIONS EAST, INC.,
10   a Foreign Corporation (collectively, “Defendants”).
11            Plaintiffs are 367 Courier Drivers who delivered parcels for Defendants throughout the United
12   States. The Parties hereby request preliminary approval of a $4,750,000 Settlement of all claims
13   related to this action. The Master Settlement Agreement (“MSA” or “Settlement”) has no claims made
14   process and no reversion. 1 See generally Master Settlement Agreement attached to the Declaration of
15   Jacob Rusch (“Rusch Dec.”) as Exhibit A. Specifically, as set forth in Exhibit B of the MSA, the
16   Settlement contemplates that each Driver receive an award based on the individual number of weeks
17   of service. 2 Those Drivers who elect to participate merely need to consent to the Settlement (i.e.,
18   release Defendants from any future litigation related to the claims plead in the operative Complaint),
19   whereas Drivers who elect not to participate retain the right to pursue their individual claims. 3 See
20
21   1
        While there is no reversion for uncollected funds, the MSA does entitle Defendants to a ratchet back
     the Settlement Share for any Driver who opts not to participate in the Settlement and continues to
22
     litigate. As set forth in detail below, Settlement awards in this case are for the individual driver. As
23   such, each driver is entitled to make an individual determination to participate in the Settlement (and
     accept their individual share) or elect not to participate in the Settlement and continue to litigate.
24
     2
         By agreement of the Parties, Exhibit B to the MSA is provide for in camera review.
25
     3
26     The MSA contains a Participation Rate clause (see Rusch Dec., Exhibit A at 7). The Participation
     Rate clause requires Defendants to fund the Settlement assuming a certain number of Plaintiffs opt to
27   participate in the Settlement. If the Participation Rate is satisfied, the MSA requires Defendant to fund
     the Settlement. If the Participation Rate is not satisfied, Defendants retain the option to fund the deal
28
         UNOPPOSED MOTION FOR APPROVAL
         OF ATTORNEYS’ FEES AND COSTS
                                                       1                         CASE NO. 3:12-CV-05790-JST
          Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 8 of 34



 1   Plaintiffs’ Total Individual Workweeks attached to Rusch Dec. as Exhibit B. Plaintiffs make this
 2   motion on the grounds that the Settlement is fair, adequate, and reasonable and within the range of
 3   possible final approval. In addition, the Parties jointly request the Court approve the procedure to
 4   Adjudicate the Claims of Absentee Drivers as set forth below.
 5   I.     BACKGROUND OF THE LITIGATION TO DATE.
 6          A.      The Wage-and-Hour Claims.
 7          For the last six years, Plaintiffs’ Counsel litigated this case to enforce Plaintiffs’ rights provided
 8   by the Fair Labor Standards Act, 29 U.S.C. § 216(b) (“FLSA”) and California law. Plaintiffs filed this
 9   FLSA case seeking recovery for Defendants’ alleged willful misclassification of delivery drivers as
10   independent contractors throughout the United States. See Dkt. No. 1. Additionally, Plaintiffs brought
11   claims alleging violations of California Law. See Fourth Amended Complaint, Dkt No. 140.
12          Plaintiffs’ Counsel’s work in this case began in 2012 by investigating the viability of Named-
13   Plaintiff Philip Flores’s and Darah Doung’s claims. Classifying Plaintiffs as independent contractors,
14   Defendants did not pay overtime for hours worked in excess of 40 hours per week, or daily overtime
15   as required by California law. Nor did Defendants reimburse California Plaintiffs for mileage. At this
16   point, Plaintiffs’ Counsel drafted a complaint against Defendants—later filed on November 9, 2012.
17   See Dkt. No. 1. In the months that followed, Plaintiffs’ Counsel prepared and filed a motion for
18   conditional certification on February 26, 2013. See Dkt. Nos. 26 & 27. The Court granted conditional
19   certification on June 3, 2013 (see Dkt. No. 57), allowing a 90-day Notice Period resulting in the
20   addition of approximately 650 Opt-in Plaintiffs. Defendants vigorously denied any and all liability
21   resulting from its classification scheme.
22          B.      Discovery and Motion Practice.
23          After numerous meet-and-confers with Defense Counsel, the Parties bi-furcated this case into
24
25   (id. at 12). Irrespective of the number of Participating Drivers, if Plaintiffs satisfy either the
26   Participation Rate threshold or Defendants agree to fund the Settlement notwithstanding the fact
     Plaintiffs failed to achieve the Participation Rate, the individual claims of Non-Participating Drivers
27   are expressly preserved and remain unaffected by the Settlement. In short, 100% of the Drivers’ claims
     for Participating Drivers will be paid directly to the drivers and not returned to Defendants. Id.
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                        2                           CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 9 of 34



 1   two separate tracks. First, Plaintiffs would be required to prove that TransForce and/or Dynamex were
 2   successors in liability to Velocity Express. 4 Second, if Plaintiffs prevailed, Plaintiffs were required to
 3   prove the Named- and Opt-in Plaintiffs were misclassified as independent contractors. On June 25,
 4   2014, the Parties filed a joint case management statement outlining the extensive discovery already
 5   completed and stipulating to the production of custodial files and non-custodial documents for review.
 6   See Dkt. Nos. 135 & 139. Defendants first produced documents as to successor liability on May 12,
 7   2014, and finished their production on November 7, 2014. Plaintiffs reviewed over 15,000 pages of
 8   complex merger and acquisition documents, settlement reports, and emails. Plaintiffs also conducted
 9   seven depositions of Defendants’ current and former employees in San Francisco and Montreal,
10   Quebec, Canada. Based on the resulting Record, the Court granted Plaintiffs’ motion, finding
11   Dynamex is a successor to Velocity Express’s potential liability. See Dkt. No. 156 & 176. The case
12   then proceeded to the question of misclassification.
13                  1.      Round One—Bellwether Trials for CMO No. 2 and Summary Judgment.
14           On September 24, 2015, the Court approved the Plaintiff Questionnaire (“PQ”) process
15   outlined Case Management Order (“CMO”) No. 1 and the discovery plan and bellwether trial process
16   in CMO No. 2. See Dkt. Nos. 186-88. At this point, Plaintiffs were no longer collectively litigating
17   their claims or proceeding with a class action; rather, each Plaintiff—through stipulation of the
18   Parties—was litigating their claims on an individual basis. Thus, the resulting Case Pool ultimately
19   consisted of six individuals. Pursuant to CMO No. 2, Defendants identified James Mack as its
20   bellwether trial selection. See Dkt. No. 224. Claude Boconvi was selected by Plaintiffs’ Counsel as its
21   bellwether trial selection. See Dkt. No. 226. The Court selected Charles Chambers as the third
22   bellwether trial selection1. See Dkt. No. 237. 5
23           To effectively litigate the claims at issue in this case and to fully and adequately prepare for
24
25   4
      As the Court is aware, Dynamex purchased Velocity Express in early 2013 and later ceased Velocity
26   Express’s operations as an independent entity on December 31, 2013.
     5
27     After the Court’s selection, Chambers declined to try his case in San Francisco and was voluntarily
     dismissed on Defendants’ Motion. See Dkt. No. 291.
28
         UNOPPOSED MOTION FOR APPROVAL
         OF ATTORNEYS’ FEES AND COSTS
                                                        3                          CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 10 of 34



 1   dispositive briefing, Plaintiffs requested, reviewed, and analyzed over one million pages of documents
 2   and data, which included:
 3          •       Payment History data and Settlement Reports reflecting the total number of weeks
                    worked—and the amounts paid by Defendants—for each Opt-in Plaintiff;
 4
 5          •       Personnel files for Plaintiffs and Opt-in Plaintiffs;

 6          •       COPS data analysis sampling (including scan time, addresses, and routes) for the Case
                    Pool selections; and
 7
 8          •       Emails and documents from multiple current and former employees of Defendants.

 9   Plaintiffs also retained an expert, Dr. Jerome Sherman, to review, organize, and understand the data
10   for purposes of dispositive motion practice, trial, and damages.
11
            After months of discovery, document review, and briefing, the Court found Plaintiffs were
12
     employees as a matter of law under the FLSA’s economic reality test and also found Mack to be an
13
     employee as a matter of law under California’s right to control test. See Dkt. No. 260. With a trial on
14
15   damages only looming, Defendants stipulated to judgment for payment of all claims of unpaid

16   overtime wages, liquidated damages, and interest under the FLSA for Boconvi in the amount of
17
     $2,500.00 and stipulated to judgment for payment of all claims of unpaid overtime wages, liquidated
18
     damages, and interest under the FLSA and a number of claims under California law, including similar
19
     claims for overtime and claims for expense reimbursements for Mack in the amount of $60,000.00.
20
21   See Boconvi/Mack, Dkt. Nos. 30 & 32. As a result, the Court vacated the pretrial and trial dates. See

22   Boconvi/Mack, Dkt. Nos. 31 & 35.

23                  2.      Round Two—Tranche 1.
24          On February 19, 2018, the Court approved and adopted the Parties’ Amended CMO No. 4,
25   outlining the discovery and individual trial plan for all remaining Plaintiffs. See Dkt. Nos. 300 & 304.
26   Each Plaintiff was selected into one of six separate trial Tranches. See Dkt. No. 303. As contemplated
27   by the amended discovery plan, Defendants produced the custodial files of current and former
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       4                        CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 11 of 34



 1   employees, totaling approximately 1.3 million emails. Additionally, all available COPS data for each
 2   Tranche 1 Plaintiff was produced with analysis agreed-to by the Parties.
 3           From April through September 2018, Plaintiffs unpacked, converted, catalogued, and reviewed
 4   Defendants’ discovery productions. With this new data, Plaintiffs began creating a damages template
 5   and spreadsheets to fully understand the scope of Defendants’ potential exposure. As part of the third
 6   mediation process, Plaintiffs provided Defendants all damages analysis and calculations resulting from
 7   this review and analysis.
 8           C.     Three Separate Mediation Sessions and Resolution.
 9           Approximately two months before Plaintiffs filed their summary judgment motion as to
10   successor liability in 2014, the Parties engaged a mediator (Mark Rudy) in an attempt to resolve the
11   litigation. The mediation took place in San Francisco, California. Reaching an impasse on the
12   outstanding successor liability issues, Plaintiffs’ left the mediation shortly after arriving. A second
13   mediation in April 2016 also ended in an impasse due to the outstanding issues of misclassification
14   and willfulness. The Court later ruled in Plaintiffs favor in 2017. See Dkt. No. 260.
15           After Tranche 1 discovery commenced, the Parties agreed to a third and final mediation session
16   in 2018. Prior to the mediations, Defendants produced (and Plaintiffs reviewed) hundreds of thousands
17   of emails, COPS data analysis, Payment Histories, Settlement Reports, and route information.
18   Plaintiffs presented Defendants with all spreadsheets used in determining potential exposure stemming
19   from Defendants’ classification scheme and the Court’s’ previous ruling on misclassification and
20   willfulness. The mediation lasted over 8 hours, and continued on for the following seven days with
21   multiple phone conferences and meet-and-confers between the Parties and the mediator. At the
22   conclusion of the mediation process, the Parties accepted the Mediator’s Proposal to resolve the
23   litigation for $4,750,000. This number was a product of the Parties’—and the mediator’s—extensive
24   analysis and review of the discovery comprising the litigation.
25   II.     THE PROPOSED SETTLEMENT.
26           The individual Plaintiffs subject to this Settlement include all 367 Named- and Opt-in Plaintiffs
27   who complied with the PQ Process under CMO. No 1. See Rusch Dec. at Exhibit A. The $4,750,000
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       5                         CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 12 of 34



 1   Settlement amount will cover: 1) payments to all participating Plaintiffs; 2) Plaintiffs’ Counsel’s fees;
 2   and 3) Plaintiffs’ Counsel’s costs (taking into account Plaintiffs’ Counsel is acting as the Settlement
 3   Administrator and carrying the additional costs and burden to effectuate Settlement disbursements).
 4   In short, Plaintiffs’ Counsel will continue to incur fees and costs long after the Court approves this
 5   Settlement.
 6           All Plaintiffs (“Participating Driver”), except those who properly opt not to participate, will
 7   receive a Settlement Share. See Rusch Dec., Exhibit A at 2. A Participating Driver’s Settlement Share
 8   is calculated by dividing the number of calendar weeks worked by an individual Participating Driver
 9   commencing from the date of the respective Participating Driver’s filing of the Consent to Sue for a
10   period of three years plus an additional eleven weeks consistent with the Court’s Minute Order No. 67
11   dated August 19, 2013 plus any additional weeks of service the Participating Driver provided
12   following filing of their Consent to Sue, by the total number of calendar weeks worked by all Plaintiffs.
13   See Rusch Dec., Exhibit A at § I; see also Rusch Dec. at Exhibit B.
14           In calculating Settlement Shares for Participating Drivers, Participating Drivers who provided
15   services in California will be separately awarded 13% of the total Claims Share. The 13% allocated to
16   the California Participating Drivers accounts for the reimbursement expenses under California law. 6
17   In total, $1,850,000 (the Claims Share) is allocated to Plaintiffs for their damages. 7 This extra 13%
18   averages a total recovery of 173% of the California Participating Drivers calculated Claims Share.
19           A.     An Overview of the MSA’s Terms and Conditions Including the Claim Share and
                    Allocation Plan.
20
21           In general terms the MSA contemplates Defendants will pay $4,750,000 to resolve this

22   litigation. The amounts are broken into two groups: $1,850,000 for Participating Drivers (the Claims

23
     6
       Plaintiffs’ Counsel arrived at the 13% set-aside for reimbursement damages predicated in large part
24   on the actual break-down of damages between overtime hours for all Drivers and reimbursement
     damages for the California Drivers. As noted above, the median recovery for California drivers is
25   roughly 173% of that for non-California drivers.
26   7
       While the total Claims Share is $1,850,000, the first $62,500 are expressly reserved to satisfy the
27   Boconvi and Mack Judgment (Boconvi/Mack Dkt. No. 86). The balance is then allocated amongst the
     remaining 365 Drivers to determine their individual Settlement Share.
28
         UNOPPOSED MOTION FOR APPROVAL
         OF ATTORNEYS’ FEES AND COSTS
                                                       6                         CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 13 of 34



 1   Share) and $2,900,000 for attorneys’ fees and costs. A Participating Driver, in turn, is entitled to an
 2   award comprised of four potential separate buckets of recovery: a) 1/3rd for unpaid wages; b) 1/3rd for
 3   liquidated damages; c) 1/3rd for interest; and d) for California Drivers a separate award for
 4   reimbursement of expenses. See Rusch Dec., Exhibit A at 3 & 12. Upon approval, Plaintiffs will supply
 5   Defendants with a list of all Participating Drivers and the corresponding reward for each bucket.
 6   Defendants, in turn, will supply each Participating Driver an appropriate IRS Form 1099, if required,
 7   for any taxable income. Id. at 12.
 8           The Claims Share shall be comprised of individual Settlement Shares for all Participating
 9   Drivers. See Rusch Dec., Exhibit A at 3. The Settlement Share is subsequently divided into two groups:
10   a) 87% of the Claims Share goes to compensate Participating Drivers for their overtime damages; and
11   b) 13% is set aside to compensate California Drivers for expense reimbursement. Plaintiffs’ Counsel
12   arrived at this distribution based on two metrics. First, Plaintiffs’ expert roughly opined that
13   approximately 1/7th of the damages in this case related to mileage and reimbursement (see Rusch Dec.
14   at ¶ 4). Second, for their part Defendants’ calculated reimbursement damages as roughly 13% of the
15   aggregate Claims Share. See Rusch Dec. at Exhibit D. Participating Drivers’ individual Settlement
16   Share is calculated by dividing the total number of eligible weeks of service into the respective
17   amounts for overtime and reimbursement damages to determine a weekly rate. See Rusch Dec., Exhibit
18   A at 2. 8 That amount is then multiplied by the weeks of service for each individual driver to calculate
19   their Individual Settlement Shares. See Rusch Dec., Exhibit B.
20           B.     Participating Drivers’ Rights and Privileges.
21           As noted above, this case involves the individual resolution of 367 former Velocity Drivers.
22   Given this case involves resolution of individual driver’s claims—as opposed to a collective or class
23   resolution—it was, and is, Plaintiffs’ Counsel’s view that they should endeavor to obtain consent from
24   each individual driver, as well as supply each individual driver the right to decide the outcome of their
25
26
     8
27     The amount is calculated after payment of the judgment to Boconvi and Mack which is deducted
     from the total Claims Share.
28
         UNOPPOSED MOTION FOR APPROVAL
         OF ATTORNEYS’ FEES AND COSTS
                                                       7                         CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 14 of 34



 1   own individual claim. 9 Accordingly, the MSA contemplates four discrete types of individual drivers.
 2   Each will be discussed in turn.
 3                  1.        Participating Drivers: A Participating Drier is defined as any driver who elects
                              to participate in the Settlement, receive their Settlement Share, and be bound by
 4                            the release. Rusch Dec., Exhibit A at 3-4.
 5
                    2.        Non-Participating Drivers: A Non-Participating Drier is defined as any driver
 6                            who elects not to participate in the Settlement and continue to litigate. Id. at 6-
                              7.
 7
                    3.        Challenge Drivers: A Challenge Driver is defined as any driver who elects to
 8
                              challenge the number of allocated weeks of service. Id. at 2-3.
 9
                    4.        Absentee Participating Drivers: An Absentee Participating Driver is defined as
10                            any driver who fails to elect to participate, declines to participate, or does not
                              challenge the number of allocated weeks of service. Id. at 4.
11
12           Pursuant to the MSA, on October 25, 2016, Plaintiffs’ Counsel sent each eligible driver via

13   Priority U.S. Mail and electronic mail where available, Notice of the proposed Settlement. See Rusch

14   Dec., MSA Exhibit B Notice (submitted for in camera review). The Notice included the following: a)

15   the anticipated number of weeks of service each individual driver worked for purposes of their

16   individual Settlement Share; b) the estimated dollar amount Plaintiffs’ Counsel anticipated the Court

17   may award for each week of service; c) a detailed description of each individual driver’s rights and

18   obligations; and d) a consent to participate. Rusch Dec., Exhibit A at 12; see also Notice (submitted

19   for in camera review).

20           Mechanically, the MSA requires each driver to make an election to: a) consent to participate;

21   b) elect not to participate; or c) challenge the award. Drivers who elect to participate in the

22
     9
23     This is not to suggest that the only method for resolving this Settlement must be through individual
     assent. Specifically, Courts in this District have held that a party may be bound by a settlement’s
24   terms—assuming it is fair and reasonable—by virtue of opting-in to a collective action. See Order,
     Lewis et al v. Wells Fargo & Co., Case No. 08-cv-2670 (N.D. Cal., Apr. 29, 2011) (approving FLSA
25   Collective Action Settlement); Lewis et al v. Wells Fargo & Co., Case No. 08-cv-2670 (N.D. Cal, Feb.
26   25, 2011) at Dkt. No. 309-2 (Exhibit A notice of settlement of Lewis v. Wells Fargo), Order and Dkt.
     No 309-2 attached to Rusch Dec. as Ex. I. While this mechanism exists for the Court to employ, it is
27   Plaintiffs’ Counsel’s view that given the relationship with their Clients that, at this point, obtaining
     individual consents to participate is the preferred format.
28
         UNOPPOSED MOTION FOR APPROVAL
         OF ATTORNEYS’ FEES AND COSTS
                                                         8                          CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 15 of 34



 1   Settlement—and receive their Settlement Share—are instructed to return the Consent to Participate to
 2   Plaintiffs’ Counsel on or before November 14, 2018. Rusch Dec., Exhibit A at 12. Drivers who decline
 3   to participate or challenge the number of weeks of service are required to inform Plaintiffs’ Counsel
 4   of their intention on or before November 14, 2018 in writing. Non-Participating Drivers are excluded
 5   from the Settlement and retain their individual right to continue to litigate. Id. Per the MSA, for each
 6   Non-Participating Driver, Defendant is entitled to receive a ratchet back from the Claims Share equal
 7   to their individual Settlement Share. This is not a reversion because these Drivers, if any, retain the
 8   right to pursue their own individual recovery through continued litigation.
 9           Challenge Drivers are drivers who may or may not ultimately participate in the Settlement.
10   Rusch Dec., Exhibit A at 12-13. Specifically, the MSA entitles each Driver to challenge the number
11   of designated weeks of service. Id. As noted above, weeks of service were determined based on
12   individual Driver files supplied to Plaintiffs’ Counsel during discovery. See Rusch Dec. at ¶ 6. While
13   the MSA presumes that the Records supplied by Defendants during discovery are presumptively
14   correct, the MSA entitles each Driver to challenge the award with evidence to support a longer tenure
15   (in no instance will the allocated weeks of service go down). Specifically, the MSA requires each
16   Driver to submit their challenge to Plaintiffs’ Counsel on or before November 14, 2018. Id. at 6-7.
17   Plaintiffs’ Counsel, in turn, are directed to attempt to resolve the challenge, if able. For those Drivers
18   whose challenges are not resolved (i.e., who refuse to execute a Consent to Participate), the MSA
19   directs Plaintiffs’ Counsel to inform the Court of the impasse prior to the hearing on November 15,
20   2018. Unresolved challenges, if any, will then be resolved by the Court. Id. A Challenging Plaintiff
21   whose challenge is not resolved to their satisfaction is deemed to be a Non-Participating Plaintiff (i.e.,
22   a Plaintiff who elects not to participate in the Settlement) and will retain the same rights as a Non-
23   Participating Plaintiff.
24           The final group of Drivers are Absentee Participating Drivers. Specifically, any Driver who
25   fails to make an election as a Participating Driver, Non-Participating Driver, or Challenging Driver is
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       9                          CASE NO. 3:12-CV-05790-JST
          Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 16 of 34



 1   deemed to be an Absentee Participating Driver. 10 Per the MSA, in the event Plaintiffs fail to satisfy
 2   the Participation Rate threshold set forth below, the MSA expressly contemplates an adjudication
 3   process for Absentee Participating Drivers as follows:
 4          If an individual [driver] fails to return a Consent to Participate, notice of his or her
            intention to be a Non-Participating Driver or intention to proceed as a Challenging
 5          Driver, the individual Driver shall be deemed to be an “Absentee Participating Driver”.
 6          For all Absentee Participating Drivers, the Parties expressly agree the claims shall be
            resolved as follows: a) all Absentee Participating Driver shall have and additional thirty
 7          (30) days commencing on November 15, 2018 and ending on December 14, 2018 to
            make a designation of their intention to become a: 1) Participating Driver; or 2) Non-
 8          Participating Driver; and b) for any Absentee Participating Driver who fails to take any
            action, or make any election, prior to December 14, 2018, Defendants shall be entitled to
 9
            file a Motion to Dismiss the Absentee Participating Driver’s case for failure to prosecute
10          on or before December 17, 2018. The Court shall then enter an order administratively
            dismissing the claim.
11
            [F]or all Absentee Participating Drivers whose claims are dismissed for failure to
12          prosecute, their respective Settlement Share(s) shall be reallocated amongst all
13          Participating Drivers pursuant to the Proposed Allocation Plan set forth above.

14   Rusch Dec., Exhibit A at 13-14. In other words, for those Drivers who, for whatever reason, decline
15   to do anything, the MSA imposes a procedural vehicle to dispose of their claims with no reduction
16   (i.e., reversion) to the amount of the total Claim Share. In the event Defendants opt to fund, as set forth
17   below, the individual Settlement Share for these Drivers is retained in the ultimate Claims Share which
18   is subsequently distributed to all Participating Drivers as part of their individual Settlement Share.
19          C.      Implementation of the Settlement, Withdraw Right, and the Effective Date.
20          Finally, given this Settlement involves resolution of individual claims, the MSA contemplates
21   certain thresholds that dictate when and if the Settlement will be funded. Specifically, the MSA
22   contemplates that if Plaintiffs’ Counsel secures 363 of the total 367 individual Drivers’ consent to
23   participate Defendants are obligated to fund the Settlement. Rusch Dec., Exhibit A at 7. However, if
24   five or more individual Drivers affirmatively elect not to participate, Defendants must inform the Court
25
     10
26      The MSA defines Absentee Participating Driver as: “[a]ny Plaintiff who fails to return a Consent
     to Participate on or before November 14, 2018, and does not formally elect to be excluded from the
27   Settlement (Non-Participating Driver) or challenge their individual Settlement Share (Challenging
     Plaintiff).”
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       10                          CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 17 of 34



 1   of its intention to fund at the November 15, 2018, hearing. Id. at 12. Plaintiffs’ Counsel is required to
 2   provide periodic updates as to the number of consents and elections not to participate that they receive.
 3   Id.
 4           In the event the number of Absentee Drivers, Non-Participating Drivers, or Unresolved
 5   Challenging Drivers totals five or more the MSA contemplates that Defendants may move the Court
 6   on December 15, 2018, to administratively dismiss the claims of all Absentee Drivers. Id. at 13-14.
 7   Defendants, in turn, are then required to inform Plaintiffs’ Counsel of their intention to fund the
 8   Settlement on or before December 17, 2018. Generally, the Effective Date for the Settlement is linked
 9   to: a) Plaintiffs’ satisfaction of the outlined thresholds; b) approval of the Settlement by the Court;
10   and/or c) Defendants’ designation that it intends to fund the settlement notwithstanding Plaintiffs’
11   ability to satisfy a given threshold.
12                                                ARGUMENT
13           Employees cannot waive their rights under the FLSA “because this would nullify the purposes
14   of the statute and thwart the legislative policies it was designed to effectuate.” Barrentine v. Arkansas-
15   Best Freight Sys., Inc., 450 U.S. 728, 740 (1981) (internal quotation omitted). “Thus, either the
16   Secretary of Labor or a district court must approve the settlement for any FLSA claim.” Gonzalez v.
17   Fallanghina, LLC, Case No. 16-cv-1832-MEJ, 2017 WL 1374582, at *2 (N.D. Cal. Apr. 17, 2017);
18   see also Slezak v. City of Palo Alto, Case No. 16-cv-3224-LHK, 2017 WL 2688224, at *1 (N.D. Cal.
19   June 22, 2017).
20           “The Ninth Circuit has not established the criteria that a district court must consider in
21   determining whether an FLSA settlement warrants approval.” Otey v. Crowdflower, Inc., Case No.
22   12-cv-5524-JST, 2015 WL 6091741, at *4 (N.D. Cal. Oct. 16, 2015). Courts in this district typically
23   evaluate the settlement under the standard established by the Eleventh Circuit’s decision in Lynn’s
24   Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982); see also Gonzalez, 2017 WL
25   1374582, at *2; Slezak, 2017 WL 2688224, at *2. Thus, the courts consider whether the settlement
26   agreement is “a fair and reasonable resolution of a bona fide dispute.” Lynn’s Food Stores, Inc., 679
27   F.2d at 1355. If the settlement is a reasonable compromise over issues actually in dispute, the court
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       11                         CASE NO. 3:12-CV-05790-JST
          Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 18 of 34



 1   may approve the settlement “to promote the policy of encouraging settlement in litigation.” Id. at 1354.
 2   I.          THE JOINT SETTLEMENT COMPORTS WITH THE REQUIREMENTS OF LYNN’S
                 FOODS.
 3
 4               In the “context of suits brought directly by employees against their employer,” under Section

 5   216(b) of the FLSA, the standard for approval of a settlement is straightforward: if the Parties present

 6   a proposed settlement to the District Court that was reached as a result of a contested litigation and the

 7   settlement is a fair and reasonable resolution of a bona fide dispute between the Parties, the District

 8   Court may approve the FLSA settlement. Lynn’s Food, 679 F.2d at 1352-54. Accordingly, before this

 9   Court may grant the Parties Settlement, the Court must be satisfied that 1) the settlement was the

10   product of “contested litigation”; and 2) the settlement involves a fair and reasonable resolution of a

11   bona fide dispute between the Parties.

12               A.     The Settlement is a Direct Result of Vigorously Contested Litigation.

13               There is no question the Parties’ settlement is a direct result of vigorously contested litigation.

14   This case has been actively litigated by both Parties for over six years. Following conditional

15   certification and the Notice Period, the Parties engaged in three separate waves of extensive written

16   discovery. Defendants produced millions of pages of documents, the Parties conducted dozens of

17   depositions in the United States and Canada, and Plaintiffs filed two contested motions for summary

18   judgment. The Parties also entered into two separate bellwether processes to take 64 individual cases

19   to trial.

20               Defendants have consistently denied liability throughout the tenure of this Action, asserting

21   that Plaintiffs are exempt independent contractors exempt from overtime pay under the FLSA and

22   California wage-and-hour laws. Similarly, Plaintiffs maintain that Defendants willfully misclassified

23   Plaintiffs as independent contractors when, in fact, they were employees. Opposing positions on the

24   issue of liability is in essence the definition of “contested litigation.” Despite each of the Parties good-

25   faith belief that their respective position was correct, following vigorous litigation conducted to date,

26   the Parties recognized the potential benefits of mediation and settlement negotiations prior to

27   conducting scores of depositions in preparation for the 61 Tranche 1 trials.

28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                           12                          CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 19 of 34



 1             B.     The Settlement is a Fair and Reasonable Resolution of a Bona Fide Dispute.
 2             “A bona fide dispute exists when there are legitimate questions about the existence and extent
 3   of the defendant’s FLSA liability.” Gonzalez, 2017 WL 1374582, at *2 (internal quotation and
 4   modification omitted). As discussed supra, the Parties dispute whether Plaintiffs were independent
 5   contractors or employees. The Parties also dispute whether Defendants are successors in liability to
 6   Velocity Express. Thus, the only question remaining is whether the settlement is “fair and reasonable.”
 7             In reviewing whether a settlement is fair and reasonable, courts consider the “totality of the
 8   circumstances and the purposes of [the] FLSA.” Slezak, 2017 WL 2688224, at *3 (internal quotation
 9   omitted). Thus, courts have considered the following factors:
10             (1) the plaintiff’s range of possible recovery; (2) the stage of proceedings and amount of
               discovery completed; (3) the seriousness of the litigation risks faced by the parties; (4)
11             the scope of any release provision in the settlement agreement; (5) the experience and
12             views of counsel and the opinion of participating plaintiffs; and (6) the possibility of
               fraud or collusion.
13
     Id. at *2 (quoting Selk v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1173 (S.D. Cal.
14
     2016)).
15
                      1.      The Plaintiffs’ range of possible recovery.
16
               As this case has evolved, the Parties’ used several metrics to understand the total amount of
17
     damages potentially at stake. Because there was no other reliable data (at the time) to review the
18
     number of hours Plaintiffs worked, Plaintiffs relied on Plaintiff Questionnaire responses to determine
19
     the total number of hours each Plaintiffs worked on a per week basis. Though Defendants rejected this
20
     method of calculating damages, Plaintiffs’ expert calculated overtime damages totaling approximately
21
     $3,000,000. As the case progressed, and further discovery occurred, Plaintiffs were able to obtain and
22
     review the actual scan data for each Plaintiff where Defendants could retrieve the COPS data. This
23
     data was produced pursuant to Amended CMO No. 4 in preparation for the 61 Tranche 1 trials. Using
24
     this data, Plaintiffs were able to calculate and extrapolate overtime damages totaling approximately
25
     $1,500,000. See Rusch Dec. at ¶ 6; Exhibit E. Defendants, for their part, calculated the potential
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                        13                        CASE NO. 3:12-CV-05790-JST
          Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 20 of 34



 1   overtime exposure at less than $365,000. See Rusch Dec.at ¶ 5, Exhibit D. 11
 2          What constitutes hours worked each workday, along with the appropriate rate of pay, was hotly
 3   disputed between the Parties. While Plaintiffs argue each Plaintiff spent 2 (or more) hours of work not
 4   captured by the scan time date (e.g., load vehicles, driving to the first stop, driving back to the
 5   warehouse after the last stop, etc.), Defendants argue that this un-captured time, if at all, was minimal.
 6   The absence of the full range of scan time data for all Plaintiffs—and the incomplete nature of the data
 7   for most individuals—made exact calculations for each Plaintiff a difficult process requiring detailed
 8   and complex expert testimony at trial predicated largely on trends within the data that do exist to
 9   extrapolate an individual driver’s overtime. See Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,
10   1043-7, 194 L. Ed. 2d 124 (2016). The ultimate question of which data points would form the basis
11   for determining damages was resolved at mediation by the Parties’ agreement to use the number of
12   weeks Plaintiffs worked and extrapolate it across the total number of weeks all Plaintiffs worked
13   through their individual statutory periods.
14          While the Parties are confident in their exhaustive review and analysis of the data, a pro rata
15   distribution is in the Parties’ interest because of the significant risk in continued litigation. Should
16   Plaintiffs prevail at all trials and appeals, the exposure from those claims is significant. Conversely, a
17   trial court, or the Ninth Circuit Court of Appeals, could determine Defendants’ drivers are in fact
18   properly classified as independent contractors and/or that Dynamex is not a successor in liability to
19   Velocity Express, making Plaintiffs’ recovery zero. See also infra § I.B.3. This factor weighs in favor
20   of approval.
21                  2.      The stage of proceedings and amount of discovery completed.
22          In reviewing this factor, courts generally review “the amount of discovery completed to ensure
23   the parties have an adequate appreciation of the merits of the case before reaching settlement.”
24   Jennings v. Open Door Marketing, LLC, Case No. 15-cv-04080-KAW, 2018 WL 4773057, at *5 (N.D.
25
     11
26      The Calculated Exposure Chart also confirms that a 13% set aside for reimbursement and mileage
     damages in fair. Specifically, Defendants’ calculated the mileage and reimbursement damages as
27   roughly 15% of the Plaintiffs’ Overtime Damage representing 13% of the total award ($363,00 +
     $54,500 = $417,500; $54,500/$417,500 = 13.06%). See Rusch Dec. at ¶ 5; Exhibit D.
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       14                         CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 21 of 34



 1   Cal. Oct. 3, 2018) (citing Slezak, 2017 WL 2688224, at *4). “So long as the parties have sufficient
 2   information to make an informed decision about settlement, this factor will weigh in favor of
 3   approval.” Jennings, 2018 WL 4773057, at *5 (citing Linney v. Cellular Alaska P’ship, 151 F.3d 1234,
 4   1239 (9th Cir. 1998)).
 5           This case has been in litigation for approximately six years. Two motions for summary
 6   judgment were filed and ruled on, three separate stages of discovery are complete save for depositions
 7   of the custodians noted for the 61 Tranche 1 trials. All told, Plaintiffs have received and reviewed over
 8   3,000,000 pages of documents, served multiple sets of interrogatories, document requests, and requests
 9   for admissions. Plaintiffs also received thousands of Settlement Reports, COPS data analysis
10   spreadsheets, route information, and personnel files. The Parties heavily investigated the claims and
11   damages of each individual Plaintiff, down to a workweek-by-workweek analysis. This “deep dive”
12   into the data in this case allowed the “parties . . . to narrow the issues in the case and adequately assess
13   the likelihood of success at trial.” See Selk, 159 F. Supp. 3d at 1177 (noting the parties ability to narrow
14   the scope of the litigation through discovery to understand the likelihood of success at tried weighs in
15   favor of approval); see also Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 967 (9th Cir. 2009) (finding
16   that a district court could find that counsel had a good grasp on the merits of the case before settlement
17   where “[e]xtensive discovery had been conducted, and the parties had gone through one round of
18   summary judgment proceedings”). The “extent of discovery and the stage of proceedings thus favors
19   approval.” Selk, 159 F. Supp. 3d at 1177; see also Ching v. Siemens Industry, Inc., No. 11-cv-04838-
20   MEJ, 2014 WL 2926210, *5 (N.D. Cal. June 27, 2014) (extent of discovery weighed in favor of
21   approving a settlement where class counsel “conducted interviews, propounded extensive written
22   discovery, discussed the case with opposing counsel, analyzed thousands of pages of documents,
23   deposed Defendants’ person most knowledgeable, analyzed damages, reviewed time and pay records
24   and policy documents, and collected evidence”).
25           This factor weighs in favor of approval.
26                   3.       The seriousness of the litigation risks faced by the parties.
27           Both Parties face significant risks should litigation in this case continue through to trial. Those
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                        15                         CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 22 of 34



 1   risks include:
 2          •         For Plaintiffs, the risk that the Court of Appeals might reverse the Court’s Order on
                      Successor Liability—thus leaving no recoverability for any Plaintiff for any damages;
 3
 4          •         For Plaintiffs, the risk that the Court of Appeals may reverse the Court’s Order on
                      Liability and Willfulness—potentially requiring a full merits trial in the Boconvi and
 5                    Mack case (along with all other cases);
 6          •         For Plaintiffs, the risk that the Appellate Court (or this Court) will not find all of the
 7                    remaining 365 Plaintiffs to be employees rather than independent contractors—thus
                      making their damages $0.
 8
            •         For Defendants, the possibility of the remaining 365 Plaintiffs recovering the full
 9                    measure of all potential damages at trial, thereby exposing them to additional costs,
10                    attorneys’ fees, and interest;

11          •         For Defendants, the possibility of the California Plaintiffs recovering the full measure
                      of their FLSA and California damages (including, for example, all owed mileage); and
12
13          •         For the Parties, years of additional litigation and millions of dollars in additional fees
                      and costs.
14
     In sum, the far-ranging risks of continued litigation to both Parties is significant. See, e.g., Jennings,
15
16   2018 WL 4773057, at *6 (noting this factor favors a settlement when there is a significant right

17   continued litigation could result in a lesser recovery); see also Selk, 159 F. Supp. 3d at 1176-77

18   (finding this factors weighs in favor of approval when “there is a significant risk that litigation might
19
     result in a lesser recover[y] for the class or no recovery at all.” (internal quotation omitted). As such,
20
     this factors favors approval.
21
                      4.     The scope of any release provision in the settlement agreement.
22
            In comporting with precedent in the Northern District of California, the Parties seek a release
23
     of all claims related only to those plead in the Fourth Amended Complaint. See Rusch Dec., Exhibit A
24
     at § 1 (“Participating Driver Released Claims”); see also Jennings, 2018 WL 4773057, at *7
25
     (approving release providing tailored to the scope of the operative complaint); Selk, 159 F. Supp. 3d
26
     at 1178 (approving settlement release that “generally tracks the wage and hour claims asserted in the
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                        16                         CASE NO. 3:12-CV-05790-JST
          Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 23 of 34



 1   lawsuit”). The fact the release is limited in scope to those claims actually plead in the FAC favors
 2   approval.
 3                  5.      The experience and views of counsel and the opinion of participating plaintiffs.
 4          To determine whether a settlement is fair and reasonable, “the opinions of counsel should be
 5   given considerable weight both because of counsel’s familiarity with the litigation and previous
 6   experience with cases. Jennings, 2018 WL 4773057, at *8 (quoting Slezak, 2017 WL 2688224, at *5).
 7   Here, Plaintiffs’ Counsel believe the Settlement is fair, reasonable, and adequate in light of the
 8   circumstances of the case. Plaintiffs are represented by experienced attorneys who specialize in FLSA
 9   litigation. Defendants are also represented by experienced employment attorneys, and recently settled
10   a similar litigation with Dynamex and a separate group of independent contractors. 12 Together, the
11   attorneys support the Settlement and attest that it was only reached through extensive preparation by
12   experienced attorneys and the assistance of mediator Mark Rudy. See Rodriguez, 563 F.3d at 967
13   (“[p]arties represented by competent counsel are better positioned than courts to produce a settlement
14   that fairly reflects each party’s expected outcome in litigation”) (citations and internal quotations
15   omitted).
16          Additionally, Plaintiffs’ Counsel mailed a detailed Notice to every Plaintiff which described
17   the following: a) the allocation plan; b) the anticipated scope of their respective award; c) their
18   individual options ranging from participation in the Settlement to requesting exclusion so as to
19   continue to litigate their claims; and d) requesting they affirmatively indicate s/he elects to participate
20   in the Settlement. Additionally, Plaintiffs’ Counsel intends to contact each of our Clients by phone,
21   email, and letter to explain, in detail, the mechanics of the Settlement and how it specifically affects
22   their individual claim. Pursuant to the MSA, the initial wave of electronic and written notifications
23   were sent on October 25, 2018. As of the date of this drafting Philip Flores, the Named-Plaintiff and
24   originator of this lawsuit, and 114 other Plaintiffs have already consented to participate and none have
25   objected. This factor weights in favor of approving the settlement.
26
     12
27      As the Court is aware, Dynamex is the Defendant in this litigation who purchased Velocity Express
     in 2013.
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       17                          CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 24 of 34



 1                  6.      The possibility of fraud or collusion.
 2          Nothing in the facts of the Record, the mechanics of the Settlement, or the intent of the Parties
 3   shows any possibility of fraud or collusion. Moreover, the “likelihood of fraud or collusion is low here
 4   because the Settlement was reached through arm’s-length negotiations, facilitated by an impartial
 5   mediator.” (citing City P’ship Co. v. Atl. Acquisition Ltd. P’ship., 100 F.3d 1041, 1043 (1st Cir. 1996)
 6   (“When sufficient discovery has been provided and the parties have bargained at arms-length, there is
 7   a presumption in favor of the settlement.”). By selecting to participate in the Settlement, every Plaintiff
 8   in this case will receive a monetary award based on the total number of weeks they worked. In other
 9   words, every participating Plaintiff will receive a monetary award. See Slezak, 2017 WL 2688224, at
10   *5 (noting no evidence of “subtle” collusion signs when, for example, counsel is amply rewarded
11   while a class receives no monetary distribution at all).
12          Additionally, Plaintiffs’ individual recoveries are not based on arbitrary conclusions; rather,
13   the Parties reviewed multiple data points to determine the number of workweeks each Plaintiff worked
14   throughout the statutory period. Plaintiffs’ Counsel compared Plaintiff Questionnaire answers to
15   multiple data points produced by Defendants to estimate the number of weeks worked. These numbers
16   were given to each individual to review, accept, or challenge. See Rusch Dec., Exhibit A at 12. Because
17   the Parties determined individual workweeks based on analysis of Plaintiffs’ and Defendants’ records,
18   it “guards against the arbitrariness that might suggest collusion.” Selk, 159 F. Supp. 3d at 1179.
19          Throughout the entirety of this case, Plaintiffs’ Counsel has put the interests of the Named-
20   and Opt-in Plaintiffs first. During all three mediations, Plaintiffs’ Counsel first and foremost tried to
21   get Plaintiffs their alleged damages. In fact, the first two mediations ended not because of Plaintiffs’
22   Counsel arguing for attorneys’ fees and costs at all. Rather, early resolution attempts broke down
23   because of significant disagreement between the Parties over the Plaintiffs’ damages, Defendants’
24   defenses, the strength of the liability case, and the threat of appeal. In fact, during the Boconvi and
25   Mack settlement attorneys’ fees and costs were never even discussed. From the outset, and to this day,
26   Plaintiffs’ Counsel has litigated for the Plaintiffs and not for their own benefit.
27          In sum, all factors weigh in favor of approving the Joint Settlement.
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       18                          CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 25 of 34



 1   II.     THE COURT SHOULD APPROVE THE PROCESS TO ADJUDICAT THE CLAIMS
             OF ABSENTEE DRIVERS.
 2
 3           As noted above, the MSA expressly includes a category of Drivers described as Absentee

 4   Drivers. Absentee Drivers are those that, over the course of a fifty-one (51) day period took no action

 5   to participate or decline participation in the Settlement. The MSA defines Absentee Drivers as:

 6           [a]ny Driver who fails to return a Consent to Participate on or before November 14, 2018
             and does not formally elect to be excluded from the Settlement (Non-Participating
 7           Driver) or challenge their individual Settlement Share (Challenging Plaintiff).

 8   Rusch Dec., Exhibit A at 4-5. In short, they are Drivers who have remained silent throughout the
 9   process. The silence will not be without considerable effort to contact them. Specifically, the MSA
10   requires Plaintiffs’ Counsel to disseminate Notice to each driver via U.S. Priority Mail and electronic
11   mail. Plaintiffs’ Counsel complied with this obligation on or about October 25, 2018. See Rusch Dec.
12   at ¶ 7. Throughout the life of this case, Plaintiffs’ Counsel has maintained close contact with its Clients,
13   supplied them dozens of update letters, assisted them with preparation of the Plaintiff Questionnaire,
14   fielded countless phone calls, assisted them with discovery, and were generally available to answer
15   their individual questions. Each update letter requested updates to email and physical addresses in an
16   effort to maintain the Client’s current whereabouts. Id. at ¶ 8. In an effort to administer the Settlement,
17   Plaintiffs’ Counsel has assembled a team of no less than eight paralegals and five lawyers to assist
18   Clients in completing their individual Consents, answer questions, and, where required, engage in
19   skip-tracing of any non-responsive Clients. Simply put, Absentee Clients represent individuals who
20   simply are nonresponsive.
21           For the Drivers who are non-responsive, the MSA contemplates a process that will result in
22   the administrative dismissal of their claims without prejudice. Where a Driver fails to indicate their
23   intent to participate (or not) by November 14, 2018, the Settlement affords the individual Driver an
24   additional thirty (30) days to elect some form of participation or dissent, meaning the Absentee Driver
25   effectively has fifty-one (51) days to make an election. Specifically, the MSA contemplates the
26   following:
27           If an individual Driver fails to return a Consent to Participate, notice of his or her
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                        19                         CASE NO. 3:12-CV-05790-JST
          Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 26 of 34



 1          intention to be a Non-Participating Driver or challenge to his calculated work weeks, the
            individual Driver shall be deemed to be an “Absentee Participating Driver”. For all
 2          Absentee Participating Drivers, the Parties expressly agree the claims shall be resolved
 3          as follows: a) all Absentee Participating Drivers shall have an additional thirty (30) days
            commencing on November 15, 2018 and ending on December 14, 2018 to make a
 4          designation of their intention to become a: 1) Participating Driver; or 2) Non-
            Participating Driver; and b) for any Absentee Participating Driver who fails to take any
 5          action, or make any election, prior to December 14, 2018, Defendants shall be entitled to
            file a Motion to Dismiss the Absentee Participating Driver's case for failure to prosecute
 6
            on or before December 17, 2018. The Court shall then enter an order administratively
 7          dismissing the claim of that Absentee Participating Driver.

 8   Rusch Dec., Exhibit A at 14-15. It is black letter law that the failure to prosecute a claim is an
 9   appropriate basis for dismissal. 13 Here, Absentee Drivers are those who fit this definition by refusing
10   to keep in contact with their lawyers or alternatively fail to respond to their lawyer’s request regarding
11   their participation in the Settlement. As noted above, Plaintiffs’ Counsel has sent dozens of update
12   letters and correspondence to their Clients—each of which urged Clients to alert their lawyers of any
13   change in residence or contact information. Equally important, Plaintiffs’ Counsel has amassed a team
14   of more than a dozen lawyers and paralegals to assist Drivers with the Settlement process, engaging
15   in nearly daily efforts to contact Drivers impacted by the Settlement. In short, a Driver who fails to
16   communicate with Plaintiffs’ Counsel during this time period is simply a Client who is nonresponsive.
17   Further, Plaintiffs’ Counsel intends to continue to attempt to contact its Clients upon and until
18   expiration of the Absentee Driver period on December 15, 2018. In short, the MSA imposes sufficient
19   due process protection to ensure that those Drivers who actually wish to participate have ample
20   opportunity to do so. See e.g., Thompson v. Costco Wholesale Corp., No. 14-cv-2778-CAB-WVG,
21   2017 WL 1957552, at *9 (S.D. Cal. May 11, 2017) (allowing the individuals subsumed within the
22   settlement 45 days to either elect to participate in the settlement, object to the settlement, or request to
23
24
     13
        See Dkt. No. 291 (noting that dismissal is appropriate when a plaintiff fails to appear to litigate
25   their claims “when there is no guarantee he will ever do so”) (citing Thomas v. California Victim
26   Comp. Program, No. 16-cv-07653-JLS-RAO, 2017 WL 1508558, at *3 (C.D. Cal. Mar. 13, 2017),
     report and recommendation adopted, No. 16-cv-07653-JLS-RAO, 2017 WL 1505590 (C.D. Cal. Apr.
27   24, 2017) (“The Court deems it imprudent to wait any longer for Plaintiff to exhibit an interest in
     prosecuting this action with the requisite amount of diligence.”).
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                        20                         CASE NO. 3:12-CV-05790-JST
            Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 27 of 34



 1   be excluded from the settlement). Because these Clients are nonresponsive, the Court is within its
 2   discretion to dismiss those claims for failure to prosecute. See infra n.13. 14 Accordingly, the Court
 3   ought to adopt the proposal for Adjudication of Absentee Driver’s claims set forth in the MSA.
 4   III.     PLAINTIFFS’ REMAINING ATTORNEYS’ FEES AND COSTS ARE REASONABLE.
 5            As this court is well aware, the FLSA requires that a settlement agreement include an award
 6   of reasonable attorneys’ fees and costs. Fulton v. TLC Lawn Care, Inc., No. 10-2645-KHV, 2012 WL
 7   1788140, at *4 (D. Kan. May 17, 2012) (citing Gambrell v. Weber Carpet, Inc., No. 10-2131-KHV,
 8   2012 WL 162403, at *3 (D. Kan. Jan. 19, 2012)). “Payment of attorney fees and costs to a prevailing
 9   party in an FLSA action is mandatory.” Mendoza v. Valley Park Apartments, Inc., No. 13-cv-00002-
10   PAB-KMT, 2014 WL 984687, at *6 (D. Colo. Mar. 13, 2014) (quoting Wright v. U-Let-Us Skycap
11   Servs., Inc., 648 F.Supp. 1216, 1218 (D. Colo. 1986)) (emphasis in original).
12            As with any FLSA case, the plaintiffs’ attorney’s fees and costs are part of the damages to be
13   negotiated in a settlement. Gamble v. Boyd Gaming Corp., No. 2:13-cv-01009-JCM-PAL, 2015 U.S.
14   Dist. LEXIS 107279 (D. Nev. Aug. 13, 2015). A negotiated fee is preferred because it prevents
15   attorneys’ fees from becoming “a second major litigation.” Hensley v. Eckerhart, 461 U.S. 424, 437
16   (1983) (“Ideally, of course, litigants will settle the amount of a fee.”). Courts therefore have “a
17   responsibility to encourage agreement” on fees where possible. Blum v. Stenson, 465 U.S. 886, 902
18   n.19 (1984). In this settlement, the attorneys’ fees were included in and negotiated at the mediation
19   according to time records and with the fee shifting provision of the FLSA and 9th Circuit case law.
20            The lodestar fee method commonly used in FLSA cases can result, as is true here, in fee awards
21   that exceed the actual back wage amounts obtained in the lawsuit for the workers. This is especially
22   true given that most FLSA claims do not involve significant amounts of money. See, e.g., James v.
23   Wash Depot Holdings, Inc., 489 F. Supp. 2d 1341 (S.D. Fl. May 14, 2007) (awarding attorney fees of
24
     14
        Courts also commonly find that an attorney has a near unqualified right to withdraw from
25   representation where the client is non-responsive. See e.g., Woolley v. Ygrene Energy Fund, Inc., No.
26   17-cv-01258-LB, 2018 WL 558938, at *2 (N.D. Cal. Jan. 25, 2018) (emphasizing permitting counsel
     to withdraw is well within the sound discretion of the court and finding good cause exists for
27   withdrawal because the client has not participated in the case, despite counsel’s efforts and reasonable
     steps to avoid prejudice).
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                      21                        CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 28 of 34



 1   $114,021 on a judgment of $3,493.62); Wales v. Jack M. Berry, Inc., 192 F. Supp. 2d 1313 (M.D. Fl.
 2   Dec. 21, 2001) (awarding attorney fees of $352,225.40 on an FLSA recovery of $21,000); Lucio-
 3   Cantu v. Vela, 239 Fed. Appx. 866 (5th Cir. 2007) (finding no abuse of discretion in award of $51,750
 4   in attorney fees on a recovery of $4,679); Howe v. Hoffman-Curtis Partners Ltd., LLP, 215 Fed. Appx.
 5   341, 342 (5th Cir. 2007) (affirming attorney fees of and $129,805.50 on $23,357.30 in damages);
 6   Holyfield v. F.P. Quinn & Co., No. 90 C 507, 1991 U.S. Dist. LEXIS 5293, 1991 WL 65928, at *1
 7   (N.D. Ill. Apr. 22, 1991) (awarding $6,922.25 in attorney fees and costs on a judgment of $921, and
 8   noting that “[g]iven the nature of claims under the FLSA, it is not uncommon that attorneys’ fee
 9   requests will exceed the amount of the judgment in the case). Further, awarding a large fee based on
10   lodestar in a successful FLSA claim promotes the vindication of statutory rights, even if it does not
11   result in a substantial monetary recovery. Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1033
12   (9th Cir. 2012); Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465, 1473 (9th Cir. 1983),
13   abrogated on other grounds by Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 539, 105 S.
14   Ct. 1005, 83 L. Ed. 2d 1016 (1985) (affirming fee award of $100,000 for a less than $20,000 recovery).
15            Plaintiffs’ Counsel’s fees and cost request should be granted to ensure they receive as close to
16   their actual attorneys’ fees as possible. It was through this lawsuit that approximately $1.875 million
17   is available to pay wages to Velocity Express drivers who would never have been paid without the
18   six-year effort and this lawsuit.
19            To begin, on May 17, 2018, after intensive briefing on Plaintiffs’ Motion for Attorneys’ Fees
20   and Costs following the stipulated judgments of Plaintiffs Boconvi and Mack, the Court awarded
21   $2,124,031.14 in attorneys’ fees and $136,575.60 in costs. See Dkt. No. 82. During briefing, Plaintiffs’
22   submitted attorneys’ fees in the Boconvi/Mack Action 15—including work performed in Flores—that
23   reasonably related to the unmitigated victory of Plaintiffs Boconvi and Mack. See Boconvi/Mack, Dkt.
24   No. 41-49, 57-62, 70-72, 74-75. 16 Accordingly, because Plaintiffs only submitted time to the Court
25
     15
26     See generally Claude K Boconvi and James R. Mack v. Velocity Express, LLC, Case No. 3:17-cv-
     02623-JST.
27
     16
          Plaintiffs specifically incorporate the entire record regarding attorneys’ fees and costs in support of
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                         22                         CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 29 of 34



 1   that benefitted Plaintiffs Boconvi’s and Mack’s successful results, Plaintiffs reserved the right to move
 2   for the remaining fees not subsumed within the time submitted or time deemed not relevant to Plaintiffs
 3   Boconvi or Mack. See e.g., Dkt. No 70 at n.3. Specifically, at the time Plaintiffs moved for fees in
 4   costs in Boconvi there was an additional $615,625.05 of fees for work done on behalf of all drivers
 5   and an additional $144,969.91 of costs related to costs that did not directly benefit Boconvi (e.g., filing
 6   fees for other plaintiffs, conditional certification notice costs, the Plaintiff Questionnaire process). See
 7   generally Rusch Dec. at ¶¶ 9-11; Exhibits F-H. Following entry of Amended CMO No. 4, Plaintiffs
 8   incurred substantially more attorneys’ fees and costs to bring about the Settlement. See id. To date,
 9   the total collective amount of attorneys’ fees and costs in this case is ~$4,000,000. Moreover, Plaintiffs
10   will continue to incur fees and costs up to and through the settlement administration process (including
11   all postage). Thus, in addition to the attorneys’ fees and costs previously awarded, Plaintiffs
12   respectfully request the Court award Plaintiffs’ Counsel’s attorneys’ fees and costs totaling
13   $2,900,000. The current request, not opposed by Defendants, represents a discount of ~30% in
14   attorneys’ fees and costs. See id.
15           A.      Plaintiffs are Entitled to Attorneys’ Fees and Costs Under the FLSA and the Court
                     Should Use the Lodestar Method to Determine the Reasonableness of Attorneys’
16                   Fees Not Subsumed Within the May 17, 2018 Order.
17
             As this Court has already previously held, the FLSA states that “[t]he court in such action
18
     shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s
19
     fee to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b) (emphasis added); see
20
     also Dunn v. Teachers Ins. & Annuity Ass’n of Am., No. 13-cv-05456-HSG, 2016 WL 153266, at *4
21
     (N.D. Cal. Jan. 13, 2016) (“The FLSA contains a mandatory fee– and cost-shifting provision.”). The
22
     FLSA awards attorney’s fees and costs to the “prevailing party.” Newhouse v. Robert's Ilima Tours,
23
     Inc., 708 F.2d 436, 441 (9th Cir. 1983). The Supreme Court found a prevailing party is one “in whose
24
     favor a judgment is rendered” or one who secures a “settlement agreement[] enforced through a
25
     consent decree” even when the consent decree does not include an admission of liability by the
26
27
     the instant Unopposed Motion.
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                        23                         CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 30 of 34



 1   defendant because it is “nonetheless [] a court-ordered ‘chang[e] [in] the legal relationship between
 2   [the plaintiff] and the defendant.’” Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of Health
 3   & Human Res., 532 U.S. 598, 603 (2001) (internal citations omitted). Here, as the Parties reached
 4   settlement, Plaintiffs are the “prevailing party” and ought to be awarded attorneys’ fees and costs under
 5   the FLSA. See, e.g., Otey, 2015 WL 4076620, at *6, modified, No. 12-cv-05524, 2016 WL 304747
 6   (N.D. Cal. Jan. 26, 2016) (Tigar, J.); Slezak, 2017 WL 2688224, at *5 (N.D. Cal. June 22, 2017).
 7          B.      Plaintiffs’ Counsel’s Requested Lodestar Not Subsumed in the May 17, 2018 Order
                    is Reasonable.
 8
 9          Besides exercising billing judgment by not requesting attorneys’ fees in the original fee petition

10   for work performed that did not directly benefit Plaintiffs Boconvi or Mack, Plaintiffs also have not

11   requested any of their fees or costs incurred in this Action since August 2, 2017. See Dkt. No. 41

12   (filing of Plaintiffs Motion for Approval of Attorneys’ Fees and Costs). Plaintiffs have incurred

13   $739,253.35 in fees since August 2, 2017. See Rusch Dec. at ¶¶ 9-11; Exhibits F-H. The additional

14   fees requested represent Plaintiffs’ Counsel’s lodestar incurred 1) on work that benefitted all Plaintiffs

15   in this case not previously requested; 2) on conducting extensive and exhaustive discovery for all

16   Tranche 1 Plaintiffs; 3) in preparing for and attending mediation; and 4) in preparing the Settlement

17   Agreement and motion. Defendants do not object to the allocation of attorneys’ fees and costs

18   requested.

19                  1.      Work performed that was removed from the original fee petition.
            Plaintiffs’ Counsel have not yet moved the Court for work performed that did not directly
20
     benefit Plaintiff Boconvi or Plaintiff Mack during the first round of fees and costs briefing. For
21
     example, attorneys’ fees regarding conditional certification notice, the Plaintiff Questionnaire process,
22
     and discovery and deposition practice regarding other Plaintiffs was not included. The Court ought to
23
     consider these fees now as the work performed was both reasonable and necessary to prosecute this
24
     case diligently and effectively for Plaintiffs. The attorneys’ fees originally removed eclipsed $600,000.
25
     See Rusch Dec. at ¶¶ 9-11; Exhibits F-H.
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                       24                         CASE NO. 3:12-CV-05790-JST
         Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 31 of 34



 1                  2.      Continued litigation of the Action.
 2           As this Court is well-aware, it has taken nearly six years for the Parties to reach settlement.

 3   After settlement of Plaintiffs Boconvi and Mack, Plaintiffs’ Counsel continued to litigate this case,

 4   which included multiple meet-and-confers and court conferences to establish Amended CMO No. 4—

 5   outlining discovery, organizing the Plaintiffs into Tranches, and establishing the trial plan for moving

 6   forward with this litigation. See, e.g., Dkt. Nos. 303-04. The Court selected 61 individuals to proceed

 7   through discovery and prepare for trial in Tranche 1. See id. Plaintiffs’ Counsel swiftly and diligently

 8   contacted all 61 individuals in Tranche 1 to prepare them for the discovery process and trial.

 9   Furthermore, Plaintiffs’ Counsel engaged in multiple meet-and-confers with Defense Counsel

10   regarding Defendants’ obligations, including the identification of relevant facility managers, regional

11   managers, and the COPS data required. Throughout this time, Plaintiffs’ Counsel reviewed relevant

12   documents and data, served written discovery, prepared to take depositions of Defendants’ current and

13   former employees, and began working with Defense Counsel on determining an efficient way to

14   conduct the many Plaintiffs’ depositions that were needed to litigate Tranche 1.

15           Accordingly, the Court should find the fees Plaintiffs’ Counsel incurred while continuing to

16   litigate Tranche 1 were not only reasonable, but necessary. Defendants do not oppose Plaintiffs’

17   request of $2,900,000 in attorneys’ fee and costs. This amount is composed of the initial fees and costs

18   award of $2,260,606.74 plus an additional $639,393.26 for fees and costs for work completed outside

19   of the fees requested as part of the Boconvi/Mack settlement. Though Plaintiffs’ incurred an additional

20   $1,538,233.06 in fees and costs outside of the Boconvi/Mack attorneys’ fees motion, Plaintiffs only

21   seek request $639,393.26 into this Settlement. See Rusch Dec. at ¶¶ 9-11; Exhibits F-H.

22           Thus, the Parties agreement to include $2,900,000 for attorneys’ fees and costs is reasonable

23   and should be approved.
24
                                                CONCLUSION
25
             For the foregoing reasons, the Parties request the Court approve the Joint Settlement in its
26
     entirety.
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                                      25                        CASE NO. 3:12-CV-05790-JST
        Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 32 of 34



 1   Dated: October 26, 2018                   Respectfully Submitted,
 2                                             By: /s Timothy J. Becker
                                               Timothy J. Becker (MN Bar No. 256663)
 3
                                               tbecker@johnsonbecker.com
 4                                             Jacob R. Rusch (MN Bar No. 391892)
                                               jrusch@johnsonbecker.com
 5                                             Molly E. Nephew (MN Bar No. 397607)
                                               mnephew@johnsonbecker.com
 6                                             JOHNSONBECKER, PLLC
 7                                             444 Cedar Street, Suite 1800
                                               St. Paul, Minnesota 55101
 8                                             Telephone: (612) 436-1800
                                               Fax: (612) 436-1801
 9
10                                             Jason J. Thompson (MI Bar No. P47184)*
                                               jthompson@sommerspc.com
11                                             Jesse L. Young (MI Bar No. P72614)*
                                               jyoung@sommerspc.com
12                                             *pro hac vice anticipated
                                               SOMMERS SCHWARTZ, P.C.
13
                                               One Towne Square, Suite 1700
14                                             Southfield, Michigan 48076
                                               Telephone: (248) 355-0300
15
                                               Trial Counsel for Plaintiffs
16
17                                             Christopher P. Ridout (SBN 143931)
                                               christopher.ridout@zimmreed.com
18                                             ZIMMERMAN REED, LLP
                                               2381 Rosecrans Ave., Suite 328
19                                             Manhattan Beach, CA 90245
20                                             (877) 500-8780 Telephone
                                               (877) 500-8781 Facsimile
21
                                               Local Counsel for Plaintiffs
22
23
24
25
26
27
28
      UNOPPOSED MOTION FOR APPROVAL
      OF ATTORNEYS’ FEES AND COSTS
                                          26                         CASE NO. 3:12-CV-05790-JST
           Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 33 of 34



 1
                                UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 3
 4
      PHILLIP FLORES and DARAH DOUNG,                     Case No. 3:12-cv-05790-JST
 5    individually and on behalf of all similarly
      situated individuals,                               Assigned for all purposes to the Honorable
 6                                                        Jon S. Tigar
                     Plaintiffs,
 7
      v.                                                  This Document Relates to All Cases.
 8
      TFI INTERNATIONAL INC., a Foreign                   PROPOSED ORDER
 9    Corporation, F/K/A TRANSFORCE INC., a
      Foreign Corporation, and TFORCE FINAL               Complaint Filed:      November 9, 2012
10
      MILE, LLC, a Foreign Limited Liability              Date:                 November 15, 2018
11    Company, F/K/A TF FINAL MILE, LLC, a                Time:                 2:00 p.m.
      Foreign Limited Liability Company, F/K/A            Courtroom:            9 – 19th Floor
12    DYNAMEX OPERATIONS EAST, LLC, a                     Complaint Filed:      May 5, 2017
      Foreign Limited Liability Company, F/K/A
13    DYNAMEX OPERATIONS EAST, INC., a
14    Foreign Corporation,

15                                 Defendants,

16
             The above-entitled matter came before the Honorable Judge Jon S. Tigar, on November
17
     15, 2018, at the San Francisco Courthouse for the Northern District of California, Courtroom 9 –
18
     19th Floor, on the Parties’ Unopposed Motion for Approval of Joint Stipulation of Settlement;
19
     Attorneys’ Fees and Costs.
20
             Based on the files, records, and proceedings herein and the arguments of counsel, IT IS
21
     HEREBY ORDERED that:
22
             1.     The Parties Joint Stipulation of Settlement and Release is approved in its entirety;
23
24           2.     The Court specifically adopts the proposal and deadlines for Adjudication of
                    Absentee Driver’s claims set forth in the MSA;
25
             3.     The Court grants Plaintiffs’ Counsel fees and costs totaling $2,900,000.00.
26
27
28
      PROPOSED ORDER                                  1                         CASE NO. 3:12-CV-05790-JST
        Case 3:12-cv-05790-JST Document 326 Filed 10/26/18 Page 34 of 34



 1   SO ORDERED.
 2   Dated: ______________, 2018
                                        JON S. TIGAR
 3                                      UNITED STATES DISTRICT COURT JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROPOSED ORDER                       2                   CASE NO. 3:12-CV-05790-JST
